 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made as of February 20, 2007, between MakeMusic, Inc., a
Minnesota corporation (hereinafter called “MakeMusic”), and Ronald B. Raup
(hereinafter called “Executive”):
RECITALS
     l.      The following recitals shall be considered a part of this Agreement
and explain the parties’ rights and obligations under this Agreement. Any
interpretation or construction of this Agreement shall be considered in light of
these recitals.
     2.      Executive desires to be employed by MakeMusic as its President and
Chief Operating Officer and MakeMusic desires to employ Executive as its
President and Chief Operating Officer on the terms stated in this Agreement.
     3.      Executive recognizes, agrees and understands that execution of this
Agreement is an express condition of becoming and remaining employed by
MakeMusic as its President and Chief Operating Officer.
     NOW, THEREFORE, in consideration of MakeMusic employing Executive as its
President and Chief Operating Officer under this Agreement, increases in
compensation, and/or other benefits now or hereafter paid or made available to
Executive by MakeMusic, Executive and MakeMusic agree as follows:
ARTICLE I
DEFINITIONS
     1.01      Confidential Information. For the purposes of this Agreement,
“Confidential Information” means any information not generally known to the
public and proprietary to MakeMusic and includes, without limitation, trade
secrets, inventions, and information pertaining to research, development,
purchasing, marketing, selling, accounting, licensing, business systems,
business techniques, customer lists, prospective customer lists, price lists,
business strategies and plans, pending patentable materials and/or designs,
design documentation, documentation of meetings, tests and/or test standards, or
manuals whether in document, electronic, computer or other form. For example,
Confidential Information may be contained in MakeMusic’s customer lists,
prospective customer lists, the particular needs and requirements of customers,
the particular needs and requirements of prospective customers, and the identity
of customers or prospective customers. Information shall be treated as
Confidential Information irrespective of its source and any information which is
labeled or marked as being “confidential” or “trade secret” shall be presumed to
be Confidential Information.
     1.02      Invention. For purposes of this Agreement, the term “Invention”
means ideas, discoveries, and improvements whether or not shown or described in
writing or reduced to practice and whether patentable or not, relating to any of
MakeMusic’s present or future sales, research, or other business activities, or
reasonably foreseeable business interests of MakeMusic.

1



--------------------------------------------------------------------------------



 



ARTICLE II
EMPLOYMENT, COMPENSATION AND BENEFITS
     2.01      Employment With MakeMusic. MakeMusic hereby employs Executive in
the position of President and Chief Operating Officer of MakeMusic and Executive
hereby accepts such employment with MakeMusic.
     2.02      Duties.
     (a)      Executive agrees, during his employment, to devote his full time
and best efforts to the businesses of MakeMusic, including, without limitation,
the performance of those duties and responsibilities reasonably and customarily
associated with his positions; provided, however, that Executive’s duties and
responsibilities shall be subject to determination by MakeMusic’s Chief
Executive Officer or his designee. Executive shall be granted such powers and
authority as are reasonably and customarily associated with his position.
     (b)      Executive shall report to, and at all times shall be subject to
the direction of MakeMusic’s Chief Executive Officer or his designee.
     (c)      Executive, at all times during his employment with MakeMusic,
shall comply with MakeMusic’s reasonable standards, regulations and policies as
determined or set forth by the MakeMusic from time to time and as applicable to
executive employees of MakeMusic.
     (d)      Executive shall maintain and improve his managerial skills and
knowledge of MakeMusic’s businesses by attending appropriate conventions and
seminars, and participating in other activities reasonably related thereto.
MakeMusic shall pay and/or reimburse those expenses of Executive, approved by
MakeMusic, which are reasonably related to this subparagraph 2.02(d).
     2.03      Outside Activities. MakeMusic acknowledges and agrees that from
time to time Executive may serve as a member of the Board of Directors of one or
more nonprofit entities or businesses other than MakeMusic; provided, however,
that Executive provides MakeMusic’s Chief Executive Officer with information
about each proposed directorship, including time required by such directorship,
whether such directorship may involve conflicts of interest with MakeMusic or
their businesses, the types of risks which such directorship may involve, and
any other factors Executive or MakeMusic’s Chief Executive Officer considers
material respecting such directorship. MakeMusic’s Chief Executive Officer shall
promptly consider all submissions by Executive pursuant to this Paragraph 2.03.
MakeMusic’s Chief Executive Officer may request in good faith that Executive not
accept a particular directorship, or more than a specific number of
directorships, or that Executive resign from a particular directorship, and
Executive agrees to honor such requests.
     2.04      Base Salary. Beginning February 20, 2007, Executive’s initial
annual base salary shall be calculated on the gross amount of $185,000 per year,
less withholding for income and FICA

2



--------------------------------------------------------------------------------



 



taxes and any other proper deductions. Executive’s base salary will be paid to
him in accordance with MakeMusic’s normal payroll practices. Future increases,
if any, to annual base salary may be negotiated between the Executive and
MakeMusic. Executive may be entitled to bonuses as determined in the sole
discretion of MakeMusic.
     2.05      Stock Options. Executive shall be entitled to receive stock
options to purchase an aggregate of 85,000 shares of the MakeMusic’s Common
Stock pursuant to the terms and conditions set forth in the specific stock
option agreements executed contemporaneously with the execution of this
Agreement.
     2.06      Fringe Benefits From MakeMusic.
     (a)      In addition to cash compensation, Executive shall be eligible to
receive fringe benefits as they may be made available to executive employees of
MakeMusic and offered to Executive from time to time in the exclusive discretion
of MakeMusic. Such benefits may include, but are not limited to, bonuses,
qualified pension or retirement plans, health insurance and disability plans and
deferred compensation agreements.
     (b)      Executive shall be eligible to participate in any and all other
employee benefit plans and programs offered by MakeMusic from time to time,
including, but not limited to, any medical, dental, short-term disability and
life insurance coverage, stock option, or retirement plans, in accordance with
the terms and conditions of those benefit plans and programs and on a basis
consistent with that customarily provided to MakeMusic’s executive employees.
     2.07      Vacation. In addition to the foregoing compensation and fringe
benefits, Executive shall be entitled to a paid vacation of a duration to be
determined by MakeMusic. At present, Executive shall be entitled to four
(4) weeks paid vacation per year. Such vacation shall be subject to MakeMusic’s
paid vacation policies as they may exist from time to time.
     2.08      Expenses. During the term of this Agreement, Executive shall be
entitled to prompt reimbursement by MakeMusic for all reasonable, ordinary and
necessary travel, entertainment and other business related expenses incurred by
Executive (in accordance with the policies and procedures established by
MakeMusic for executive employees from time to time) in the performance of his
duties and responsibilities under this Agreement; provided, however, that
Executive shall properly account for such expenses in accordance with federal,
state and local tax requirements and MakeMusic’s policies and procedures.
ARTICLE III
TERMINATION
     3.01      Events of Termination. Executive’s employment with MakeMusic:
     (a)      May be terminated by mutual written agreement of MakeMusic and
Executive.

3



--------------------------------------------------------------------------------



 



     (b)      Shall terminate immediately upon the death of Executive.
     (c)      May be terminated upon written notice from MakeMusic to Executive
for cause, which shall mean the following:
     (i)      Failure of Executive to (a) faithfully, diligently or competently
perform the material duties, requirements and responsibilities of his employment
as contemplated by this Agreement or as assigned by MakeMusic’s Chief Executive
Officer of Board of Directors, or (b) take reasonable direction consistent with
his position from the MakeMusic’s Chief Executive Officer or Board of Directors;
or
     (ii)      Failure of Executive to comply with the material, reasonable
policies, regulations and directives of MakeMusic as in effect from time to
time; or
     (iii)      Any act or omission on the part of Executive which constitutes a
failure to comply with material provisions of this Agreement; or
     (iv)      Any act or omission on the part of Executive which is clearly and
materially harmful to the reputations or businesses of MakeMusic, including, but
not limited to, personal conduct of Executive which is inconsistent with federal
and state laws respecting harassment of, or discrimination against, one or more
of MakeMusic’s employees; or
     (v)      Conviction of Executive of, or a guilty or nolo contendere plea by
Executive with respect to, any crime punishable as a felony.
     (d)      May be terminated by MakeMusic or Executive upon 60 days’ written
notice to the other upon the commencement of a bankruptcy case filed by or
against MakeMusic under the United States Code or other similar law.
     (e)      Shall terminate at the end of the month during which Executive
reaches the normal retirement date established by MakeMusic for management
employees of MakeMusic, but in no event earlier than the compulsory retirement
age permitted under federal or similar law for management employees.
     (f)      May be terminated upon 60 days’ written notice from MakeMusic to
Executive without cause.
     (g)      May be terminated by Executive on 60 days’ written notice to
MakeMusic.

4



--------------------------------------------------------------------------------



 



     3.02      Compensation Upon Termination of Executive’s Employment. In the
event that Executive’s employment with MakeMusic terminates the following
provisions shall govern as applicable:
     (a)      If termination occurs pursuant to subparagraph 3.01(a), the
agreement of the parties shall control.
     (b)      If termination occurs pursuant to subparagraphs 3.01(b), (c),
(e) or (g), all benefits and compensation shall terminate as of the end of the
month in which the termination occurs.
     (c)      If the termination occurs pursuant to subparagraph 3.01(d), all
benefits and compensation shall terminate as of the termination date.
     (d)      If termination occurs pursuant to subparagraphs 3.01(f), Executive
shall receive cash payments equal to Executive’s annual base salary in effect at
the time of termination of employment. Such payments shall be paid to Executive
monthly over the course of a one-year period. As a condition to Executive’s
receipt of such payments, Executive shall be required to execute, return and not
rescind a full and final release of any and all claims in favor of MakeMusic.
Such release agreement shall be prepared by MakeMusic.
     (e)      All payments made to Executive under this Paragraph 3.02 shall be
reduced by amounts (i) required to be withheld in accordance with federal, state
and local laws and regulations in effect at the time of payment, or (ii) owed to
MakeMusic and by Executive for any amounts advanced, loaned or misappropriated.
     3.03      Return of MakeMusic Property. In the event of termination of
Executive’s employment all corporate documents, records, files, credit cards,
computer disks and tapes, computer access cards, codes and keys, file access
codes and keys, building and office access cards, codes and keys, materials,
equipment and other property of MakeMusic which is in Executive’s possession
shall be returned to MakeMusic at their principal business offices on the date
of termination of Executive’s employment, or within one business day thereafter
if termination occurs without notice. Executive may copy, at Executive’s
expense, documents, records, materials and information of MakeMusic only with
MakeMusic’s express, written permission.
ARTICLE IV
PROTECTION OF TRADE SECRETS AND
CONFIDENTIAL BUSINESS DATA
     4.01      Confidential Information. The definition of “Confidential
Information” as set forth in Paragraph 1.01 is not intended to be complete. From
time to time during the term of his employment, Executive may gain access to
other information not generally known to the public and proprietary to MakeMusic
concerning MakeMusic’s businesses that is of commercial value to MakeMusic,
which information shall be included in the definition under Paragraph 1.01
above, even though not specifically listed in that Paragraph. The definition of
Confidential Information and the

5



--------------------------------------------------------------------------------



 



provisions of this Article IV apply to any form in which the subject
information, trade secrets, or data may appear, whether written, oral, or any
other form of recording or storage.
     4.02      Maintain in Confidence. Executive shall hold the Confidential
Information, including trade secrets and/or data, in the strictest confidence
and will never, without prior written consent of MakeMusic, (directly or
indirectly) disclose, assign, transfer, convey, communicate to or use for his
own or another’s benefit or (directly or indirectly) disclose, assign, transfer,
convey, communicate to or use by him, a competitor of MakeMusic or any other
person or entity, including, but not limited to, the press, other professionals,
corporations, partnerships or the public, at any time during his employment with
MakeMusic or at any time after his termination of employment with MakeMusic,
regardless of the reason for the Executive’s termination, whether voluntary or
involuntary. Executive further promises and agrees that he will faithfully abide
by any rules, policies, practices or procedures existing or which may be
established by MakeMusic for insuring the confidentiality of the Confidential
Information, including, but not limited to, rules, policies, practices or
procedures:
     (a)      Limiting access to authorized personnel;
     (i)     Limiting copying of any writing, data or recording;
     (ii)    Requiring storage of property, documents or data in secure
facilities provided by MakeMusic and limiting safe or vault lock combinations or
keys to authorized personnel; and/or
     (iii)   Checkout and return or other procedures promulgated by MakeMusic
from time to time.
     4.03      Return of Information. Upon termination of the employer-employee
relationship, whether voluntary or involuntary, Executive will return to
MakeMusic any and all written or otherwise recorded form of all Confidential
Information (and any copies thereof) in his possession, custody or control,
including, but not limited to, notebooks, memoranda, specifications, customer
lists, prospective or potential customer lists, or price lists, and will take
with him, upon leaving MakeMusic’s place of business or employment with
MakeMusic, no such documents, data, writings, recordings, or reproduction in any
form which may have been entrusted or obtained by him during the course of his
employment or to which he had access, possession, custody or control, except
with MakeMusic’s express, written permission. Upon termination of employment,
whether voluntary or involuntary, Executive will deliver to MakeMusic all
Confidential Information in recorded form in his possession, custody or control
and shall also deliver any and all property, devices, parts, mock-ups, and
finished or unfinished machinery or equipment in his possession, custody or
control which belongs to MakeMusic. Executive shall also deliver, upon his
termination, whether voluntary or involuntary, all records, drawings,
blueprints, notes, notebooks, memoranda, specifications and documents or dates,
in any form, which contain Confidential Information.
     4.04      Irreparable Harm. The parties acknowledge that MakeMusic will
suffer irreparable harm if the Executive breaches Paragraphs 4.02 or 4.03,
either during or after his employment. Accordingly, MakeMusic shall be entitled,
in addition to any other right and remedy it

6



--------------------------------------------------------------------------------



 



may have, at law or equity, to a temporary restraining order and/or injunction,
without the posting of a bond or other security, enjoining or restraining the
Executive from any violation of Paragraphs 4.02 or 4.03, and the Executive
hereby consents to MakeMusic’s right to seek the issuance of such injunction. If
MakeMusic institutes any such action against Executive, alone or in conjunction
with any third party or parties to enforce any terms or provisions of Paragraphs
4.02 or 4.03, then the party that prevails in such action shall be entitled to
receive from the opposing party (or parties) in the action the prevailing
party’s reasonable attorneys’ fees incurred in such action and all costs and
expenses incurred in connection therewith in accordance with Paragraph 8.02.
ARTICLE V
COVENANT NOT TO COMPETE
     5.01      Noncompete. At no time during Executive’s employment with
MakeMusic and for a period of one year immediately following the termination of
Executive’s employment (whether voluntary or involuntary), will Executive:
     (a)      Acting on behalf of himself, another business or competitor, call
upon or communicate with or attempt to call upon or communicate with any
customer or potential or prospective customer of MakeMusic with whom Executive
(or other employees of MakeMusic under his supervision), during the 12 months
prior to his termination, had contact, for the purpose (either directly or
indirectly) of soliciting, selling or buying any services, merchandise or
products similar to or competitive with the services, merchandise or products
sold or purchased by MakeMusic; and
     (b)      Without the prior written consent of MakeMusic, directly or
indirectly render any services, advice or counsel as an owner, employee,
representative, agent, independent contractor, consultant or in any other
capacity, for any third party, if the rendering of such services, advice or
counsel involves, may involve, requires or is likely to result in the use or
disclosure by Executive of any Confidential Information.
     5.02      Irreparable Harm. The parties acknowledge that MakeMusic will
suffer irreparable harm if Executive breaches Paragraph 5.01. Accordingly,
MakeMusic shall be entitled, in addition to any other right and remedy it may
have, at law or equity, to a temporary restraining order and/or injunction,
without the posting of a bond or other security, enjoining or restraining
Executive from any violation of Paragraph 5.01, and Executive hereby consents to
MakeMusic’s right to seek the issuance of such injunction. If MakeMusic
institutes any such action against Executive, alone or in conjunction with any
third party or parties to enforce any terms or provisions of Paragraph 5.01,
then the party that prevails in such action shall be entitled to receive from
the opposing party (or parties) in the action the prevailing party’s reasonable
attorneys’ fees incurred in such action and all costs and expenses incurred in
connection therewith in accordance with Paragraph 8.02.
     5.03      Limit to Extent Enforceable. In the event that a court of
competent jurisdiction determines that any of the provisions of Paragraph 5.01
are unreasonable, it may limit such provision

7



--------------------------------------------------------------------------------



 



to the extent it deems reasonable, without declaring the provision or
Paragraph 5.01 invalid in its entirety. This provision shall not be construed as
an admission by MakeMusic, but is only included to provide MakeMusic with the
maximum possible protection for its business, Confidential Information, trade
secrets and data, consistent with the right of Executive to earn a livelihood
subsequent to the termination of his employment.
     5.04      Understandings. Executive acknowledges and agrees that MakeMusic
informed him that the restrictive covenants contained in this Agreement would be
required as part of the terms and conditions of his employment under this
Agreement, that he signed and returned this Agreement to MakeMusic prior to
commencing employment under this Agreement, he has carefully considered the
restrictions contained in this Agreement and that they are reasonable, and the
restrictions in this Agreement will not unduly restrict him in securing other
employment in the event of his termination from MakeMusic.
ARTICLE VI
INVENTIONS
     6.01      Disclosure. Executive shall promptly and fully disclose to
MakeMusic and will hold in trust for MakeMusic’s sole right and benefit, any
Invention which Executive, during the period of his employment, makes,
conceives, or reduces to practice or causes to be made, conceived, or reduced to
practice either alone or in conjunction with others that:
     (a)      Relates to any subject matter pertaining to Executive’s
employment;
     (b)      Relates to or is directly or indirectly connected with the
business, products, projects, or Confidential Information of MakeMusic; or
     (c)      Involves the use of any time, material or facility of MakeMusic.
     6.02      Assignment of Ownership. Executive hereby assigns to MakeMusic
all of Executive’s right, title, and interest in and to all such Inventions as
described in Paragraph 6.01 and, upon MakeMusic’s request, Executive shall
execute, verify, and deliver to MakeMusic such documents including, without
limitation, assignments and applications for Letters Patent, and shall perform
such other acts, including, without limitation, appearing as a witness in any
action brought in connection with this Agreement that is necessary to enable
MakeMusic to obtain the sole right, title, and benefit to all such Inventions.
     6.03      Excluded Inventions. It is further agreed, and Executive is
hereby so notified, that the above agreement to assign Inventions to MakeMusic
does not apply to any invention for which no equipment, supplies, facility or
Confidential Information of MakeMusic was used, which was developed entirely on
Executive’s own time, and
     (a)      Which does not relate:
     (i)      Directly to the businesses of MakeMusic; or

     (ii)     To MakeMusic’s actual or demonstrably anticipated research or
development; or

8



--------------------------------------------------------------------------------



 



     (b)      Which does not result from any work performed by Executive for
MakeMusic.
     6.04      Prior Inventions. Attached to this Agreement and initialed by
both parties is a list of all of the Inventions, by description, if any, in
which Executive possesses any right, title, or interest prior to this employment
and the execution of this Agreement, which are not subject to the terms of this
Agreement.
     6.05      Specific Performance; Attorney Fees. Executive expressly
acknowledges and agrees that any violation of any terms of Paragraphs 6.01 or
6.02 may result in the issuance of a temporary restraining order and/or
injunction against Executive to effect specific performance of the terms of
Paragraphs 6.01 or 6.02. If MakeMusic institutes any action against Executive,
alone or in conjunction with any third party or parties, to enforce any term or
provision of Paragraphs 6.01 or 6.02, then the party that prevails in such
action shall be entitled to receive from the opposing party (or parties) in the
action the prevailing party’s reasonable attorneys’ fees incurred in such action
and all costs and expenses incurred in connection therewith in accordance with
Paragraph 8.02.
ARTICLE VII
ARBITRATION
     7.01      Agreement to Arbitrate. With the exception of MakeMusic’s rights
to seek injunctive relief in connection with breaches by Executive of Paragraphs
4.02, 4.03, 5.01 and/or 6.01 or 6.02 of this Agreement, all disputes or claims
arising out of or in any way relating to this Agreement, including the making of
this Agreement, shall be submitted to and determined by final and binding
arbitration before the American Arbitration Association (“AAA”) under the AAA’s
National Rules for the Resolution of Employment Disputes. The award of the
arbitrator(s), or a majority of them, shall be final and judgment upon such
award may be entered in any court of competent jurisdiction. This arbitration
provision shall continue in full force and effect after Executive’s termination
of employment under this Agreement.
     7.02      Discovery. In addition to any other procedures provided for under
the rules of the NASD or the AAA, upon written request, each party shall, at
least 14 days prior to the date of any hearing, provide to the opposite party a
copy of all documents relevant to the issues raised by any claim or counterclaim
and a list of all witnesses to be called by that party at the hearing and each
party shall be permitted to take one deposition at least 14 days prior to any
hearing.
     7.03      Costs. The costs of proceedings under Article VII shall be paid
in accordance with the provisions of Article VIII below.

9



--------------------------------------------------------------------------------



 



ARTICLE VIII
CERTAIN MAKEMUSIC REMEDIES
     8.01      Certain MakeMusic Remedies. The parties acknowledge that
MakeMusic will suffer irreparable harm if the Executive breaches Paragraphs
4.02, 4.03, 5.01 and/or 6.01 or 6.02 of this Agreement. Accordingly, MakeMusic
shall be entitled to seek any right or remedy it may have, under this Agreement
or otherwise, at law or equity, including but not limited to, an injunction,
enjoining or restraining Executive from any violation of Paragraphs 4.02, 4.03,
5.01 and/or 6.01 or 6.02 of this Agreement.
     8.02      Payment of Fees and Expenses. If any party initiates or becomes a
party to a formal proceeding in law or equity, or under Article VII, involving
this Agreement, and if either party obtains a substantial portion of the relief
requested by that party (the “prevailing party”), then the non-prevailing party
shall pay all of its and the prevailing party’s reasonable costs and expenses,
including reasonable attorneys’ fees and expenses, incurred with respect to such
proceeding. If neither party obtains a substantial portion of the relief
requested each shall bear its/his own expenses. In the event Executive is
terminated pursuant to Paragraph 3.01 (c) and determines to challenge
MakeMusic’s determination of cause, MakeMusic and Executive shall each bear
its/his own expenses in connection with any proceeding initiated by Executive
with respect to the determination as to “Cause”.
ARTICLE IX
INDEMNIFICATION
     9.01      Indemnification. As to acts or omissions of Executive which are
within the scope of Executive’s authority as an officer, director, or employee
of MakeMusic and/or any affiliate of MakeMusic, MakeMusic shall indemnify
Executive, and his legal representatives and heirs, to the maximum extent
permitted by Minnesota law.
ARTICLE X
MISCELLANEOUS
     10.01      Survival of Provisions. The parties agree that Articles 4 – 10
of this Agreement shall survive termination of this Agreement and termination of
Executive’s employment for any reason.
     10.02      Governing Law. This Agreement shall be governed according to the
laws of the State of Minnesota.
     10.03      Successors. This Agreement is personal to Executive and
Executive may not assign or transfer any part of his rights or duties hereunder,
or any compensation due to him hereunder, to any other person. This Agreement
may be assigned by MakeMusic. This Agreement is binding on any successors or
assigns of MakeMusic.
     10.04      Waiver. The waiver by any party of the breach or nonperformance
of any provision of this Agreement by any other party will not operate or be
construed as a waiver of any future

10



--------------------------------------------------------------------------------



 



breach or nonperformance under any provision of this Agreement or any similar
agreement with any other employee.
     10.05      Notices. Any and all notices referred to herein shall be deemed
properly given only if in writing and delivered personally or sent postage
prepaid, by certified mail, return receipt requested, as follows:
     (a)      To MakeMusic by notice to MakeMusic’s Chief Executive Officer.
     (b)      To Executive at his home address as it then appears on the records
of MakeMusic, it being the duty of the Executive to keep MakeMusic informed of
his current home address at all times.
     The date on which notice to MakeMusic or Executive shall be deemed to have
been given if mailed as provided above shall be the date on the certified mail
return receipt. Personal delivery to Executive shall be deemed to have occurred
on the date notice was delivered to Executive personally or deposited in a mail
box or slot or left with security or administrative personnel, at Executive’s
residence by a representative of MakeMusic or any messenger or delivery service.
     10.06      Term. This Agreement shall be effective from February 20, 2007,
to and including February 19, 2008 at which time the Agreement and Executive’s
employment with MakeMusic will be automatically renewed for a consecutive
one-year term, unless Executive’s employment is terminated pursuant to
Article III or the parties have negotiated a new or amended employment agreement
or either party has provided the other with written notice non-renewal at least
90 calendar days prior to the expiration of the then-current term.
     10.07      Modification. This Agreement supersedes any and all prior oral
and written understandings, if any, between the parties relating to the subject
matter of this Agreement. This Agreement sets forth the entire understandings
and agreements between the parties and is the complete and exclusive statement
of the terms and conditions thereof, that there are no other written or oral
agreements in regard to the subject matter of this Agreement other than those
agreements, plans, programs and policies expressly referred to herein. This
Agreement shall not be changed or modified except by a written document signed
by the parties hereto.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
written above.

            MAKEMUSIC, INC.
      By   /s/ John Paulson       John Paulson        Its: Chief Executive
Officer     

            - and -           EXECUTIVE
      /s/ Ronald B. Raup     Ronald B. Raup      February 26, 2007          

12